Citation Nr: 0701509	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  97-30 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for migraines, formerly diagnosed as status post barotraumas 
with vascular headaches. 


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney at 
Law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION


The veteran had active service from August 1987 to October 
1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the United States Department 
of Veterans' Affairs (VA).  In that decision, the RO granted 
service connection for headaches, described as status post 
barotraumas with vascular headaches, effective June 25, 1996.  
The RO assigned an initial disability rating of 10 percent.

In July 2001, the Board granted an increase in the initial 
rating from 10 to 30 percent.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court) 
the Board's denial of a rating higher than 30 percent. In 
January 2002, the Court granted a joint motion from the 
veteran and VA, and vacated the Board's July 2001 decision.

The Board remanded this claim in September 2003.  After it 
was returned, the Board granted an initial rating of 50 
percent, effective June 25, 1996.  The veteran appealed 
Board's denial of a rating higher than 50 percent.  In 
February 2006, the Court granted a joint motion from the 
veteran and VA, and the portion of the Board's decision that 
denied entitlement to an evaluation in excess of 50 percent 
was vacated and remanded.  In accordance with the February 
2006 Court Order, the Board remanded the veteran's claim in 
July 2006.  The requested development has been completed and 
the case has returned to the Board for appellate 
consideration.    


FINDINGS OF FACT

1.  The veteran's service-connected migraines, formerly 
diagnosed as status post barotraumas with vascular headaches, 
have been assigned the maximum schedular evaluation of 50 
percent. 

2.  There is no evidence of exceptional factors, such as 
frequent hospitalizations or marked interference with 
employment due to the service-connected migraines, formerly 
diagnosed as status post barotraumas with vascular headaches, 
to warrant referral for consideration of an extra-schedular 
evaluation.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for migraines, formerly diagnosed as status post 
barotraumas with vascular headaches, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.7, 4.124a, Diagnostic Code, 8100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of (1) any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Such notice must also 
inform the claimant of any information and evidence (2) that 
VA will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In an October 2004 letter, VA informed the appellant of the 
criteria that he needed to demonstrate in order to prevail on 
his claim of entitlement to an initial evaluation in excess 
of 50 percent for status post barotraumas with vascular 
headaches.  He was asked to submit or identify evidence 
relevant to his claim, including clinical evidence from a 
doctor (private or VA) reflecting that his status post 
barotraumas with vascular headaches had increased in 
severity.  

The veteran was informed that VA would make reasonable 
efforts to assist him in getting evidence, including service 
medical records, VA out-patient treatment records and 
examination reports, or relevant records held by any 
government agencies.  He was also informed that it was his 
responsibility to submit all records not in the possession of 
a Federal agency, which included any records in his 
possession.  

Thus, the discussion contained in the October 2004 letter 
furnished the appellant notice of the types of evidence he 
still needed to send to VA, the types of evidence that VA 
would assist in obtaining, and in effect requested that the 
appellant provide VA with or identify any additional sources 
of evidence that he possessed or knew of that could help to 
substantiate his claim of entitlement to an initial 
evaluation in excess of 50 percent for status post 
barotraumas with vascular headaches.  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In Dingess, the Court held that once service connection is 
granted the claim is substantiated, and further notice as to 
the rating or effective date elements is not required.  
Dingess v. Nicholson, slip op. at 15 (In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated--it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pellegrini v. Principi, 18 Vet. App. 
112 (2004).  

Although the October 2004 VCAA notice was provided after the 
initial RO adjudicated the veteran's claim, any timing 
deficiency was cured by readjudication of the claim after 
issuance of the notice.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006). 

Regarding VA's duty to assist the veteran in substantiating 
his claim of entitlement to an initial evaluation in excess 
of 50 percent for status post barotraumas with vascular 
headaches, relevant post-service VA and private examination 
and clinical treatment reports, Social Security 
Administration records, and statements of the veteran have 
been associated with the claims files.  In a statement, 
received by the RO in September 2006, the veteran indicated 
that he did not have any further evidence in support of his 
claim.  VA is only required to obtain evidence that is 
adequately identified.  38 U.S.C.A. § 5103A(b)-(c).  There 
are no identified records that remain outstanding.

The basis for the January 2006 joint motion was that the RO 
had not complied with the Board's earlier remand, in that it 
had failed to obtain an examination wherein the examiner 
commented on the effects of the veteran's disability on his 
working and earning ability.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  ("where . . . the remand orders of 
the Board . . . are not complied with, the Board itself errs 
in failing to insure compliance").

Pursuant to the Board's July 2006 remand directives, the 
veteran was provided a VA neurologic examination in September 
2006.  The examiner found that the migraines had a 
"significant" effect on the veteran's usual occupation, and 
specified that these effects consisted of increased tardiness 
and absenteeism, decreased concentration, weakness, fatigue 
and pain.  The examination report thus complied with the 
instructions in the Board's remand, and the joint motion.

II.  Analysis

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

Subsequently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

While the veteran's service connected disability was 
previously diagnosed as status post barotraumas with vascular 
headaches, the recent examination and treatment records 
diagnose the disability as migraines.  The maximum schedular 
rating for migraines is 50 percent.  38 C.F.R. § 4.124a; 
Diagnostic Code 8100 (2006).  The only other diagnostic code 
pertaining to headaches provides a maximum evaluation of 10 
percent, absent findings of multi-infarct dementia.  
38 C.F.R. § 4.124a, Diagnostic Code 8045 (2006).  In this 
case multi-infarct dementia has never been found.  The rating 
schedule, thus, does not provide for an evaluation in excess 
of the currently assigned 50 percent for the service-
connected disability.  

A higher initial evaluation would only be available on an 
extraschedular basis.  Disabilities will ordinarily be rated 
in accordance with the rating schedule.  38 C.F.R. 
§ 3.321(a)-(b) (2006).

To accord justice in the exceptional case, where the 
schedular criteria are found to be inadequate, VA's Under 
Secretary for Benefits or Director of Compensation and 
Pension is authorized to approve an extraschedular rating.  
The criteria for assignment of an extra-schedular evaluation 
are a finding that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), or frequent periods 
of hospitalization, so as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2006).  

In this case, there is no showing that the veteran's service-
connected disability presents such an exceptional or unusual 
disability picture so as to warrant the assignment of an 
initial evaluation in excess of 50 percent on an 
extraschedular basis.  See 38 C.F.R. § 3.321.  

Specifically, the record is devoid of evidence showing that 
the veteran's service-connected status post barotraumas with 
vascular headaches results in marked interference with 
employment beyond that contemplated in the schedular 
criteria.  

The veteran has not worked since April 8, 2006, and he has 
been in receipt of a total rating based on individual 
unemployability due to his service-connected status post 
barotraumas with vascular headaches, hearing loss and 
tinnitus since that date.  Accordingly, there could not be 
marked interference with employment since that date.  

Prior to that date, the veteran was in receipt of a schedular 
evaluation that contemplated severe economic inadaptability.  
Diagnostic Code 8100.  Since the schedular evaluation 
contemplated severe economic impairment, an extraschedular 
evaluation would require marked interference with employment 
beyond that compensated on a schedular basis.  38 C.F.R. 
§ 3.321.  

On VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, dated in August 2006, 
the veteran reported that he had worked full-time at the 
United States Postal Service (USPS) from July 8, 1995 to 
April 7, 2006, at which time he quit because of headaches, 
hearing loss and a shoulder disability.  

In addition, wage and earnings information, along with sick 
leave reports, submitted by the USPS, for the period from 
August 1995 to March 2004, reflect that the veteran's salary 
continued to increase throughout the duration of his 
employment.  While sick leave reports reflect that the 
veteran used sick and annual leave, along with leave without 
pay throughout the course of his employment at the USPS, the 
nature of the disability(ies) was not recorded.  To this end, 
private treatment reports, submitted by the veteran's 
treating physician, V. L., M.D., dated from October 2000 to 
March 2006, reflect that while the appellant missed several 
days from work in December 2002 because of severe headaches, 
he was also absent because of a contusion to the left side of 
the head in February and March 2003.  

In February 2004, Dr. V. L. reported that the veteran had 
missed work in January 2004 secondary to headaches, toothache 
and a cold.  In addition, the Social Security Administration 
determined that the veteran became disabled on December 23, 
2005 as a result of primary and secondary diagnoses of 
migraine and tendonitis of the right shoulder, respectively 
(see, Social Security Administration Decision, dated in July 
2006).  Overall, the evidence shows that prior to April 8, 
2006, the veteran had been employed full-time at the USPS for 
over ten years and that he had missed work due to a variety 
of disabilities, but that the veteran was in receipt of a 
schedular rating that contemplated 50 percent disability and 
severe economic impact.   

The fact that the veteran was able to maintain employment and 
increase his income during the period prior to April 8, 2006, 
weighs against a finding that there was marked interference 
with employment beyond the severe economic impairment for 
which he was being compensated.  The finding on the recent 
examination that the disability caused "significant" 
effects on employment is consistent with a finding that there 
is not more than severe economic impairment.

In addition, migraines have not required any, let alone 
frequent, periods of hospitalization or to otherwise render 
impractical the application of the regular schedular 
standards.  No other exceptional factors have been alleged.

The degrees of disability specified under the rating schedule 
are generally considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.2 (2006).  In the absence of 
evidence of exceptional factors for an extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1), the Board is not required to 
remand the claim for an initial disability rating in excess 
of 50 percent for referral for consideration of an 
extraschedular rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As discussed above, the veteran is in receipt of the highest 
schedular rating, and the preponderance of the evidence is 
against a finding that there are exceptional factors 
warranting referral for consideration of an extraschedular 
rating.  Accordingly, reasonable doubt does not arise and the 
claim is denied.  38 U.S.C.A. § 5107(b) (West 2002).



ORDER

An initial evaluation in excess of 50 percent for service-
connected migraines, formerly diagnosed as status post 
barotraumas with vascular headaches, is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


